Exhibit 10.2

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

GUARANTEE AGREEMENT

 

dated as of

 

December 1, 2004

 

among

 

LEVEL 3 COMMUNICATIONS, INC.,

 

the Subsidiaries of LEVEL 3 COMMUNICATIONS, INC. identified herein,

 

and

 

MERRILL LYNCH CAPITAL CORPORATION,

as Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I     

SECTION 1.01. Credit Agreement

   3

SECTION 1.02. Other Defined Terms

   3 ARTICLE II      Guarantee     

SECTION 2.01. Guarantee

   4

SECTION 2.02. Guarantee of Payment

   4

SECTION 2.03. No Limitations, Etc.

   5

SECTION 2.04. Reinstatement

   5

SECTION 2.05. Agreement To Pay; Subrogation

   6

SECTION 2.06. Information

   6

SECTION 2.07. Representations and Warranties

   6 ARTICLE III      Miscellaneous     

SECTION 3.01. Notices

   6

SECTION 3.02. Survival of Agreement

   6

SECTION 3.03. Binding Effect; Several Agreement

   7

SECTION 3.04. Successors and Assigns

   7

SECTION 3.05. Applicable Law

   7

SECTION 3.06. Waivers; Amendment

   7

SECTION 3.07. WAIVER OF JURY TRIAL

   8

SECTION 3.08. Severability

   8

SECTION 3.09. Counterparts

   8



--------------------------------------------------------------------------------

SECTION 3.10. Headings

   8

SECTION 3.11. Jurisdiction; Consent to Service of Process

   9

SECTION 3.12. Termination or Release

   9

SECTION 3.13. Additional Guarantors

   9

SECTION 3.14. Right of Setoff

   10

 

Schedule I – Subsidiary Guarantors

 

Annex I – Form of Supplement

 

2



--------------------------------------------------------------------------------

 

GUARANTEE AGREEMENT dated as of December 1, 2004, among LEVEL 3 COMMUNICATIONS,
INC., a Delaware corporation (“Level 3”), the Subsidiaries of Level 3 identified
herein and MERRILL LYNCH CAPITAL CORPORATION (“MLCC”), as administrative agent
and collateral agent (in such capacity, the “Agent”).

 

PRELIMINARY STATEMENT

 

Reference is made to the Credit Agreement dated as of December 1, 2004 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, Level 3, the lenders from time to time party
thereto (the “Lenders”) and the Agent. The Lenders have agreed to extend credit
to the Borrower pursuant to and upon the terms and conditions specified in the
Credit Agreement. The obligations of the Lenders to extend such credit to the
Borrower are conditioned upon, among other things, the execution and delivery of
this Agreement by Level 3, the Borrower and the Subsidiary Guarantors. Level 3
and the Subsidiary Guarantors are affiliates of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and are willing to execute and deliver this Agreement in
order to induce the Lenders to extend such credit.

 

Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings set forth in the Credit
Agreement.

 

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

 

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

“Borrower” has the meaning assigned to such term in the preamble of this
Agreement.

 

“Agent” has the meaning assigned to such term in the preamble of this Agreement.

 

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Guarantors” means Level 3 and the Subsidiary Guarantors.

 

3



--------------------------------------------------------------------------------

“MLCC” has the meaning assigned to such term in the preamble of this Agreement.

 

“Obligations” means (a) the due and punctual payment of (i) the principal of and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans (including Loans pursuant
to Additional Tranches), when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise and (ii) all other
monetary obligations of the Borrower to any of the Secured Parties under the
Credit Agreement and each of the other Loan Documents, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), (b) the due and punctual
performance of all other obligations of the Borrower under or pursuant to the
Credit Agreement and each of the other Loan Documents, and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to this Agreement and each of the other Loan Documents.

 

“Secured Parties” means (a) the Lenders, (b) the Agent, (c) the beneficiaries of
each indemnification obligation undertaken by any Loan Party under any Loan
Document and (d) the successors and assigns of each of the foregoing.

 

“Subsidiary Guarantors” means (a) the Subsidiaries identified on Schedule I and
(b) each other Subsidiary that becomes a party to this Agreement as a Subsidiary
Guarantor after the Closing Date.

 

ARTICLE II

 

Guarantee

 

SECTION 2.01. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, the due and punctual payment and performance of the Obligations. Each of
the Guarantors further agrees that the Obligations may be extended or renewed,
in whole or in part, without notice to or further assent from it, and that it
will remain bound upon its guarantee notwithstanding any extension or renewal of
any Obligation. Each of the Guarantors waives presentment to, demand of payment
from and protest to the Borrower or any other Loan Party of any of the
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.

 

SECTION 2.02. Guarantee of Payment. Each of the Guarantors further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the Agent
or any other Secured Party to any security held for the payment of the
Obligations or to any balance of any deposit account or credit on the books of
the Agent or any other Secured Party in favor of the Borrower or any other
person.

 

4



--------------------------------------------------------------------------------

SECTION 2.03. No Limitations, Etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 3.12, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Agent or any other Secured Party to assert
any claim or demand or to enforce any right or remedy under the provisions of
any Loan Document or otherwise; (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, any Loan
Document or any other agreement, including with respect to any other Guarantor
under this Agreement; (iii) the release of any security held by the Agent or any
other Secured Party for the Obligations or any of them; (iv) any default,
failure or delay, willful or otherwise, in the performance of the Obligations;
or (v) any other act or omission that may or might in any manner or to any
extent vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the indefeasible payment in
full in cash of all the Obligations). Each Guarantor expressly authorizes the
Agent to take and hold security for the payment and performance of the
Obligations, to exchange, waive or release any or all such security (with or
without consideration), to enforce or apply such security and direct the order
and manner of any sale thereof in its sole discretion or to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Obligations, all without affecting the obligations of any Guarantor
hereunder.

 

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any
other Loan Party, other than the indefeasible payment in full in cash of all the
Obligations. The Agent and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Borrower or any other Loan Party or exercise any other
right or remedy available to them against the Borrower or any other Loan Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been fully and indefeasibly
paid in full in cash. To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other Loan Party, as the case may be, or any
security.

 

SECTION 2.04. Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must

 

5



--------------------------------------------------------------------------------

otherwise be restored by the Agent or any other Secured Party upon the
bankruptcy or reorganization of the Borrower, any other Loan Party or otherwise.

 

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Agent or any other Secured Party
has at law or in equity against any Guarantor by virtue hereof, upon the failure
of the Borrower or any other Loan Party to pay any Obligation when and as the
same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Agent for distribution to the applicable
Secured Parties in cash the amount of such unpaid Obligation. Upon payment by
any Guarantor of any sums to the Agent as provided above, all rights of such
Guarantor against the Borrower or any other Guarantor arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subordinate and junior in right of payment
to the prior indefeasible payment in full in cash of all the Obligations. In
addition, any indebtedness of the Borrower now or hereafter held by any
Guarantor is hereby subordinated in right of payment to the prior payment in
full of the Obligations. If any amount shall erroneously be paid to any
Guarantor on account of (i) such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such indebtedness of the Borrower, such
amount shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Agent to be credited against the payment of the
Obligations, whether matured or unmatured, in accordance with the terms of the
Loan Documents.

 

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Agent or the other Secured Parties will have any duty to advise such
Guarantor of information known to it or any of them regarding such circumstances
or risks.

 

SECTION 2.07. Representations and Warranties. Each of the Guarantors represents
and warrants as to itself that all representations and warranties relating to it
contained in the Credit Agreement are true and correct.

 

ARTICLE III

 

Miscellaneous

 

SECTION 3.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Guarantor shall be given to it in care of the Borrower as
provided in Section 9.01 of the Credit Agreement.

 

SECTION 3.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in

 

6



--------------------------------------------------------------------------------

the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Agent or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under any Loan Document is outstanding.

 

SECTION 3.03. Binding Effect; Several Agreement. This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Agent and a counterpart hereof
shall have been executed on behalf of the Agent, and thereafter shall be binding
upon such Loan Party and the Agent and their respective permitted successors and
assigns, and shall inure to the benefit of such Loan Party, the Agent and the
other Secured Parties and their respective successors and assigns, except that
no Loan Party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Loan Party and may be amended, modified,
supplemented, waived or released with respect to any Loan Party without the
approval of any other Loan Party and without affecting the obligations of any
other Loan Party hereunder.

 

SECTION 3.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Agent that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.

 

SECTION 3.05. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 3.06. Waivers; Amendment. (a) No failure or delay by the Agent or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Agent and the other Secured Parties hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of

 

7



--------------------------------------------------------------------------------

a Loan shall not be construed as a waiver of any Default, regardless of whether
the Agent or any Lender may have had notice or knowledge of such Default at the
time. No notice or demand on any Loan Party in any case shall entitle any Loan
Party to any other or further notice or demand in similar or other
circumstances.

 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Agent and the Loan Party or Loan Parties with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 9.02 of the Credit Agreement.

 

SECTION 3.07. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 3.07.

 

SECTION 3.08. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 3.09. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 3.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

 

SECTION 3.10. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this

 

8



--------------------------------------------------------------------------------

Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 3.11. Jurisdiction; Consent to Service of Process. (a) Each of the Loan
Parties hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America, sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the Loan Parties hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the Loan Parties agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.

 

(b) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section. Each of the
Loan Parties hereby irrevocably waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(c) Each of the Loan Parties hereby irrevocably consents to service of process
in the manner provided for notices in Section 3.01. Nothing in this Agreement or
any other Loan Document will affect the right of the Agent to serve process in
any other manner permitted by law.

 

SECTION 3.12. Termination or Release. Agreement and the Guarantees shall
terminate when all the Obligations (other than wholly contingent indemnification
obligations) then due and owing have been indefeasibly paid in full and the
Lenders have no further commitment to lend under the Credit Agreement. This
Agreement and the Guarantee shall terminate as to any particular Guarantor under
the circumstances, at the times and in the manner set forth in Section 6.07,
6.08, 6.10 or 9.14 of the Credit Agreement, as applicable.

 

SECTION 3.13. Additional Guarantors. Upon the execution and delivery by the
Agent and any Subsidiary of a supplement in the form of Exhibit A hereto, such
Subsidiary shall become a Subsidiary Guarantor hereunder with the same force and
effect as if originally named as a Subsidiary Guarantor herein. The execution
and delivery of any such instrument shall not require the consent or reduce the
obligations of any other Guarantor hereunder. The rights and obligations of each
Subsidiary Guarantor hereunder

 

9



--------------------------------------------------------------------------------

shall remain in full force and effect notwithstanding the addition of any new
Subsidiary as a party to this Agreement.

 

SECTION 3.14. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Guarantor against
any and all of the obligations of such Guarantor now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

 

SECTION 3.15. Conflicts. In the event that there is a conflict between this
Agreement and the Credit Agreement, the Credit Agreement shall govern.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

LEVEL 3 COMMUNICATIONS, INC., SOFTWARE SPECTRUM, INC., ELDORADO MARKETING, INC.,
LEVEL 3 INTERNATIONAL, INC., LEVEL 3 ENHANCED SERVICES, LLC, BTE EQUIPMENT, LLC,
and (i)STRUCTURE LLC,

by

 

/s/ Neil J. Eckstein

Name:

 

Neil J. Eckstein

Title:

 

Senior Vice President

MERRILL LYNCH CAPITAL CORPORATION, as Agent,

by

 

/s/ Cecile Baker

Name:

 

Cecile Baker

Title:

 

Vice President

 